Citation Nr: 1029401	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-15 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for 
the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel







INTRODUCTION

The Veteran had active service from January 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the Veteran initially requested a hearing before the 
Board, he withdrew his request in December 2009.

The Board notes that since the last supplemental statement of the 
case issued in August 2009 and prior to certification of the case 
to the Board in March 2010, additional VA treatment records for 
2008 and 2009 were added to the record.  In addition, in March 
2010 and following certification to the Board, the Veteran's 
spouse submitted a letter containing pertinent information, for 
which a waiver of initial RO consideration was not provided.  
Given the disposition of the case below, the Board finds it 
appropriate to consider the referenced evidence without remanding 
for further procedural action.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran is so helpless as to be in need of the regular aid 
and attendance of another person. 





CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for the regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 
C.F.R. §§ 3.350,  3.352(a) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), VA has 
certain duties to notify and assist the veteran in his appeal.  
However, given the favorable actions taken hereinbelow, further 
discussion explaining how VA complied with those laws is 
unnecessary.

Factual background

The Veteran contends that his service-connected disorders, and 
his bowel and bladder impairments in particular, render him so 
helpless as to be in need of the regular aid and attendance of 
another person.

On file is a September 2008 statement from a physician.  He noted 
that the Veteran's chief complaints included mobility issues.  
The Veteran was noted to be able to leave the house as tolerated.  
The physician diagnosed the Veteran as having severe loss of anal 
sphincter control and residuals of prostate cancer, and severe 
spinal stenosis.  He concluded that the Veteran was in need of 
the aid or attendance of another in his ordinary activities of 
daily living.  The examiner indicated that the Veteran had 
incomplete loss of anal sphincter control; complete loss of 
bladder sphincter control; the inability to walk or get around 
unassisted; the inability to dress or undress himself without 
assistance; and the inability to attend to the wants of nature 
unassisted.  He noted that the Veteran was able to wash and keep 
himself ordinarily clean and presentable, and to protect himself 
from the everyday hazards of life.

The Veteran attended a VA examination in October 2008, 
accompanied by his spouse.  He evidenced no impairment of 
judgment or mental status.  He reported needing assistance in 
dressing and bathing because of mobility problems.  The examiner 
noted that the back disorder represented a hazard to the Veteran, 
in the sense that it could hamper egress from the home in case of 
an emergency.  The Veteran indicated that he mostly stayed in his 
house, but occasionally went with his spouse on errands.  The 
examiner concluded that the Veteran's problems were permanent, 
and that he had major physical limitations imposed by the back 
disorder, with additional urinary and fecal incontinence and 
ongoing problems from depression.

On file is the statement of an attending physician dated in 
December 2008.  The statement indicates that the Veteran's chief 
complaints included urinary and fecal incontinence, which 
affected his mental status.  The Veteran was noted to be able to 
leave the house as tolerated if accompanied by nursing help.  The 
physician diagnosed the Veteran as having sphincter impairment 
control and residuals of prostate cancer.  He concluded that the 
Veteran was in the need of the aid or attendance of another in 
his ordinary activities of daily living.  He noted that the 
Veteran had complete loss of anal sphincter control; complete 
loss of bladder sphincter control; the inability to walk or get 
around unassisted; the inability to dress or undress himself 
without assistance; the inability to attend to the wants of 
nature unassisted; the inability to wash and keep himself 
ordinarily clean and presentable; and the inability to protect 
himself from the everyday hazards of life.

In a February 2009 statement, the Veteran's spouse indicated that 
over the past several months the Veteran had soiled himself more 
frequently.  She explained that he had to cope with the situation 
until she returned from work.  In May 2009, she wrote of the 
Veteran's deteriorating mental state.  In March 2010, she 
indicated that she had quit her job to stay home and care for him 
during his episodes of fecal incontinence.  

The Veteran attended a June 2009 VA examination to determine 
housebound status or the need for the regular aid and attendance 
of another person.  He was accompanied by his spouse.  He 
complained of the inability to ambulate, loss of control of the 
bladder and anal sphincters, and loss of function in the lower 
extremities.  The examiner noted the presence of orthopedic and 
neurologic problems (including right shoulder degenerative joint 
disease), as well as loss of bowel and bladder control and severe 
depression.  The examiner diagnosed the Veteran as having chronic 
fecal and urinary incontinence and severe degenerative joint 
disease of the back and hips.  He concluded that the Veteran 
required the daily personal health care service of a skilled 
provider, and noted that the Veteran could not leave the house 
because of the above conditions.

During a July 2009 VA psychiatric examination, the Veteran's 
mental status examination was largely normal.  The examiner noted 
that the Veteran sometimes required help with dressing, and also 
needed help with toilet use and cleanup due to loss of anal 
sphincter control.

Analysis

An award of special monthly compensation is warranted where, 
inter alia, a Veteran, as the result of service-connected 
disability, is in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R.  § 3.350(b) (2009).  

Determination as to the need for aid and attendance must be based 
on actual requirements of personal assistance from others.  In 
making such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliance 
which by reasons of the particular disability cannot be done 
without aid; inability of the claimant to feed himself through 
the loss of coordination of the upper extremities or through 
extreme weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, that requires care and assistance 
on a regular basis to protect claimant from the hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2009).

"Bedridden" will be a proper basis for the determination and is 
defined as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all the disabling conditions enumerated above be 
found to exist before a favorable rating  may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition as 
a whole.  It is only  necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.

The Veteran is service-connected for loss of anal sphincter 
control, evaluated as 100 percent disabling; psychiatric 
disability, evaluated as 70 percent disabling; and for residuals 
of prostate cancer (with erectile dysfunction, cystourethritis 
and proctitis), evaluated as 40 percent disabling.
 
After carefully reviewing the evidence, the Board finds that the 
Veteran's service- connected disabilities have rendered him  
physically helpless in the performance of his activities of daily 
living.  The September 2008 and December 2008 statements by 
physicians both indicated that the Veteran was in the need of the 
aid and attendance of another.  Although the former indicated 
that nonservice-connected mobility issues were partially 
responsible for this need, the latter made clear that the 
Veteran's prostate cancer residuals and anal sphincter control 
impairment were responsible.  Both statements noted the Veteran's 
inability to attend to the wants of nature, which clearly is 
attributable to his bowel and bladder incontinence, and the 
December 2008 statement additionally indicated that the Veteran 
was unable to wash and keep himself ordinarily clean and 
presentable.  The Board finds that this latter inability is 
likely also due to bowel incontinence, given the statements of 
his spouse concerning the Veteran's tendency to soil himself.  
The July 2009 examiner agreed that the Veteran required 
assistance in attending to the wants of nature.

The Board notes that the October 2008 and June 2009 examiners 
both implicated nonservice-connected and service-connected 
disorders affecting the Veteran's activities of daily living.  
The former noted that the conditions were permanent in nature, 
and the latter noted that the Veteran certainly was in need of 
the daily personal health care service of a skilled provider.

The evidence clearly shows that the Veteran is unable to attend 
to the wants of nature due to his service-connected bowel and 
bladder impairments.  His physicians have noted that he has the 
complete loss of anal and bladder sphincter control, and the July 
2009 examiner specifically noted that he required assistance with 
toileting and cleaning up.  In addition, the December 2008 
examiner noted the inability to keep himself ordinarily clean and 
presentable due to the bowel and bladder impairments.   Although 
the Veteran clearly has nonservice-connected disorders, most 
notably his lower back disability, which also impact severely on 
his mobility and, perhaps, coordination, the Board finds that his 
service-connected disorders, alone, render him so helpless as to 
be in need of the regular aid and attendance of another person.  

In this regard, the Board points out that although the September 
2008 statements and October 2008 and June 2009 examination 
reports implicate nonservice-connected and service-connected 
disorders as impacting on the Veteran's activities of daily 
living, none of the physicians attempted to distinguish the 
relative contribution of the disorders to the requirement of the 
aid and attendance of another person.  See generally, Mittleider 
v. West, 11 Vet. App. 181 (1998) (holding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, clearly dictates that such signs and symptoms be 
attributed to service-connected condition).   What is clear is 
that the Veteran's bowel and bladder incontinence do severely 
impair the ability to attend to the wants of nature, and the 
ability to keep himself ordinarily clean and presentable.  His 
physicians are consistent in indicating that he does require the 
aid and attendance of another person.

Given the above evidence indicating that the Veteran needs help 
keeping himself ordinarily clean and presentable, and in tending 
to the wants of  nature, and the medical opinions consistently 
indicating the need for the aid and attendance of another person, 
the Board finds, resolving reasonable doubt in favor of the 
Veteran, that his service-connected disorders render him so 
helpless as to be in need of regular aid and attendance.  
Further, the record reflects that he is actually receiving aid 
and assistance from his spouse.

Accordingly, the Board finds that the Veteran is entitled to 
special monthly compensation based on the need for regular aid 
and attendance of another person.  See 38  U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to special monthly compensation based on the need for 
the regular aid and attendance of another person is granted, 
subject to the controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


